DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 07/26/2022. An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the image capturing element holder" in line13.  There is insufficient antecedent basis for this limitation in the claim. The claim only mentions “a holder” and “an image capturing element”, there is not any mention of “the image capturing element holder”. For purposes of art examination, broadest reasonable interpretation will be exercised.

Claims 2 – 7 rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 and 5 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujinaka (US 2011/0303833).
Regarding claim 1, Fujinaka teaches (as interpreted in view of the 112 rejection) an imaging apparatus, comprising: an image capturing element (110) (¶59); a holder member (260/280) configured to hold the image capturing element (fig. 8; ¶63: A flexible substrate 280 is attached to the back face of the imaging device 110…fig. 8; ¶60, 61: an attachment plate 260 attached to the master flange 155, an imaging device 110 supported by the attachment plate 260); a base member (155) configured to tiltably support the holder (¶44, 64-66: attachment plate 260 configured in the above-described manner is attached to the master flange 155 via screws); a driving member configured to tilt the holder to tilt the image capturing element relative to a surface orthogonal to an optical axis of the imaging lens (¶44: screw holes of the master flange 155, the through holes 161, 161 . . . in the attachment plate 160, and the screws 162, 162 . . . form a tilt adjustment mechanism); a first member (170) arranged between the base member and the holder and configured to deform according to a tilting of the image capturing element (¶65-66: the gap is shielded by the dust-proof sheet 170…¶57, 65-66: when the press amount of the imaging device 110 against the master flange 155 is adjusted, the press amount of the dust-proof sheet 170 against the master flange 155 varies); and a second member between the image capturing element A peripheral portion of the front face of the imaging device 110 is adhered to the raised portion 263 of the attachment plate 260 from the back side. The attachment plate 260 forms an attachment member).

Regarding claim 2, Fujinaka discloses all of the aforementioned limitations of claim 1. Fujinaka also teaches wherein the first member is configured to seal a gap between the base member and the holder (¶65-66: the dust-proof sheet 170 shields the gap between the master flange 155 and the attachment plate 260 in the second embodiment.).

Regarding claim 3, Fujinaka discloses all of the aforementioned limitations of claim 1. Fujinaka also teaches wherein the first member is fixed to at least one of the base member and the holder (¶64: dust-proof sheet 170 contacts an opening edge 150a of the first opening portion 150 from the back side of the master flange 155).

Regarding claim 5, Fujinaka discloses all of the aforementioned limitations of claim 1. Fujinaka also teaches wherein the first member is formed of an elastic material (¶41: dust-proof sheet 170 is made of an elastic, light-blocking plastic thin plate).

Regarding claim 6, Fujinaka discloses all of the aforementioned limitations of claim 1. Fujinaka also teaches wherein the first member is formed of a light-shielding material (¶41: dust-proof sheet 170 is made of an elastic, light-blocking plastic thin plate).

Regarding claim 7, Fujinaka discloses all of the aforementioned limitations of claim 1. Fujinaka also teaches wherein the second member is configured to surround a periphery of a light receiving surface of the image capturing element (¶61: A peripheral portion of the front face of the imaging device 110 is adhered to the raised portion 263 of the attachment plate 260 from the back side).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Fujinaka in view of Examiner’s Official Notice (MPEP § 2144.03).
	Regarding claim 4, Fujinaka discloses all the aforementioned limitations of claim 1. Fujinaka fails to explicitly disclose wherein the first member has a bellows shape. However, the Examiner respectfully takes Official Notice that both the concepts and advantages of a bellows shaped sealing member are well known and expected in the art.  Thus, before the effective filing date of the claimed invention, the Examiner respectfully submits it would have been obvious to one with ordinary skill in the art to have included the teachings of a bellows shaped sealing member into the disclosure of Fujinaka to arrive at Applicant's claimed invention for the purpose of absorbing movement.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698